third party communication date of communication month dd yyyy cca_2014041415232801 id uilc number release date from sent monday date pm to cc bcc subject re follow up tefra question the claim would be non-tefra so that they can file the claim within years of payment under sec_6511 even though the payment was for a different item i e the money is fungible for this purpose any refund claim would be limited to the amount_paid in the two year period id under lewis v reynolds s c t we can raise any non-tefra offsets to the refund claim
